UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 08-1320



WILLIAM C. BOND,

                Plaintiff - Appellant,

          v.


UNITED STATES ATTORNEY, District of Maryland, Northern
Division; UNITED STATES DISTRICT COURT, for the District of
Maryland,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles, Jr., District Judge.
(1:07-cv-01188-WDQ)


Submitted:   August 28, 2008             Decided:   September 12, 2008


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William C. Bond, Appellant Pro Se.    Allen F. Loucks, Assistant
United States Attorney, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 William C. Bond appeals from the district court’s orders

dismissing         his    action     seeking       relief   under    the    Freedom     of

Information Act, 5 U.S.C.A. § 552 (West 2007 & Supp. 2008).                             We

have       reviewed       the     record   and      find    no   reversible       error.*

Accordingly, we affirm for the reasons stated by the district

court.      See Bond v. United States Attorney, No. 1:07-cv-01188-WDQ

(D. Md. May 17 & Nov. 20, 2007).                     Additionally, we deny all of

Bond’s pending motions. We dispense with oral argument because the

facts      and    legal    contentions     are      adequately      presented     in   the

materials        before     the    court   and      argument     would     not   aid   the

decisional process.

                                                                                 AFFIRMED




       *
      Bond also appeals from the district court’s denial of his
motion for reconsideration, motion to recuse, and motion for leave
to file an amended complaint. Upon review of the record, we find
the district court did not err in denying Bond’s motions.

                                               2